Exhibit 10.21

 

Appendix A

to Award Letter

dated

August 16, 2004

 

Terms and Conditions of

Director Stock Option Award

 

The nonqualified stock option (the “Option”) granted to you by Westlake Chemical
Corporation (the “Company”) to purchase common stock of the Company (“Common
Stock”) is subject to the terms and conditions set forth in the Westlake
Chemical Corporation 2004 Omnibus Incentive Plan (the “Plan”), any rules and
regulations adopted by the Administrator (as defined in the Plan), and any
additional terms and conditions set forth in this Appendix A which forms a part
of the attached award letter to you (the “Award Letter”). Any terms used in this
Appendix A and not defined in the Award Letter or this Appendix A have the
meanings set forth in the Plan. In the event there is an inconsistency between
the terms of the Plan and this Appendix A, the terms of the Plan will control.

 

1. Grant Price

 

You may purchase the shares of Common Stock covered by the Option for the Grant
Price stated in your Award Letter.

 

2. Term of Option

 

Your Option expires on the Expiration Date stated in your Award Letter. However,
your Option will terminate prior to the Expiration Date as provided in Paragraph
6 of this Appendix A upon the occurrence of one of the events described in that
paragraph. Regardless of the provisions of Paragraph 6, in no event can your
Option be exercised after the Expiration Date.

 

3. Earn-out of Option

 

  (a) Unless it becomes vested and exercisable on an earlier date as provided in
Paragraph 6 below, your Option will become vested and exercisable in cumulative
installments as set forth in the Schedule in your Award Letter.

 

  (b) To the extent your Option has become vested and exercisable, you may
exercise the Option as to all or any part of the shares covered by the Option,
at any time on or before the date the Option expires or terminates, subject to
any limitations imposed by law or by Company policy regarding transactions in
Common Stock.



--------------------------------------------------------------------------------

4. Exercise of Option

 

Subject to the limitations set forth in this Appendix A and in the Plan, your
Option may be exercised from time to time, in accordance with its terms, by
written notice signed and delivered by you or another person entitled to
exercise the Option to the General Counsel of the Company at its principal
executive office in Houston, Texas, or as it may hereafter be located, as set
forth below. Such written notice shall (a) state the number of shares of Common
Stock with respect to which your Option is being exercised and (b) be
accompanied by a wire transfer, cashier’s check, cash, money order or other form
of payment deemed acceptable by the Administrator or its designee and made
payable to Westlake Chemical Corporation in the full amount of the Grant Price
for any shares of Common Stock being acquired and any appropriate withholding
taxes (as provided in Paragraph 7 of this Appendix A), or by other consideration
in the form and manner approved by the Administrator or its designee pursuant to
Paragraphs 5 and 7 of this Appendix A. In the alternative, the Administrator or
its designee may prescribe other procedures for exercise of your Option. If any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action. You shall have no rights of a shareholder with
respect to shares of Common Stock subject to your Option unless and until such
time as your Option has been exercised and ownership of such shares of Common
Stock has been transferred to you.

 

5. Satisfaction of Grant Price

 

  (a) Payment of Cash or Common Stock. Your Option may be exercised by payment
in cash (including check, bank draft, money order or wire transfer payable to
the Company), in Common Stock, in a combination of cash and Common Stock or in
such other manner as the Administrator in its discretion may provide.

 

  (b) Payment of Common Stock. The Fair Market Value of any shares of Common
Stock tendered as all or part of the Grant Price shall be determined as provided
in the Plan. The certificates evidencing shares of Common Stock tendered must be
duly endorsed or accompanied by appropriate stock powers. Only stock
certificates issued solely in your name may be tendered in exercise of your
Option. Fractional shares may not be tendered in satisfaction of the Grant
Price; any portion of the Grant Price which is in excess of the aggregate Fair
Market Value of the number of whole shares tendered must be paid in cash. If a
certificate tendered in exercise of the Option evidences more shares than are
required pursuant to the immediately preceding sentence for satisfaction of the
portion of the Grant Price being paid in Common Stock, an appropriate
replacement certificate will be issued to you for the number of excess shares.

 

-2-



--------------------------------------------------------------------------------

  (c) Broker-Assisted Exercise. At your request or the request of another person
entitled to exercise this Option, and to the extent permitted by applicable law,
the Administrator in its discretion may selectively approve “cashless exercise”
arrangements with a brokerage firm under which such brokerage firm, on behalf of
you or such other person exercising the Option, shall pay to the Company or its
designee the Grant Price of the Option or of the portion being exercised, and
the Company or its designee, pursuant to an irrevocable notice from you or such
other person exercising the Option, shall promptly deliver the shares being
purchased to such firm.

 

6. Termination of Service

 

  (a) General. The following rules apply to your Option in the event of your
death, disability or other termination of service as a Director.

 

  (i) Death or Disability. If your service terminates by reason of death or
disability, your Option will become fully vested and exercisable and will remain
exercisable until the first to occur of (A) in the event of your termination due
to disability, 180 days after the date of your termination, (B) in the event of
your termination due to death, one year after the date of your death or (C) the
Expiration Date.

 

  (ii) Failure to be Re-Elected or Re-nominated; Termination at the Request of
the Board of Directors. If your service is terminated because (A) you fail to be
re-elected or re-nominated for service as a Director for any reason other than
cause (as determined by the Administrator) or (B) you resign as a Director at
the request of the Board of Directors based upon a determination made by the
Board of Directors, in its sole discretion, that your resignation would be in
the best interests of the Company, your Option will become fully vested and
exercisable and will remain exercisable until the first to occur of (X) 30 days
following your last day in the capacity of a Director, or (Y) the Expiration
Date.

 

  (iii) Other Termination of Service. If your service as a Director terminates
for any reason other than those provided in clauses (i) and (ii) above, your
Option will terminate 30 days after your termination of service. Following the
termination of your service, no additional portions of your Option will become
vested and exercisable, and your Option will be limited to the number of shares
of Common Stock which you were entitled to purchase under the Option on the date
of the termination of your service.

 

  (iv)

Adjustments by the Administrator. The Administrator may, in its sole discretion,
exercised before or after your termination of service, declare all or any
portion of your Option immediately vested and exercisable and/or permit all or
any part of your Option to remain exercisable for such period

 

-3-



--------------------------------------------------------------------------------

designated by it after the time when the Option would have otherwise terminated
as provided in the applicable portion of this Paragraph 6(a), but not beyond the
Expiration Date of your Option.

 

  (b) Administrator Determinations. The Administrator shall have absolute
discretion to determine the date and circumstances of termination of your
service, and its determination shall be final, conclusive and binding upon you.

 

7. Tax Consequences and Withholding

 

  (a) You should consult the Plan Prospectus for a general summary of the
federal income tax consequences of your Option based on currently applicable
provisions of the Internal Revenue Code (the “Code”) and related regulations.
The summary does not discuss state and local tax laws, which may differ from the
federal tax law. For these reasons, you are urged to consult your own tax
advisor regarding the application of the tax laws to your particular situation.

 

  (b) The Option is not intended to be an “incentive stock option,” as defined
in Section 422 of the Code.

 

  (c) You must make arrangements satisfactory to the Company to satisfy any
applicable federal, state or local withholding tax liability arising from the
grant or exercise of your Option. You can either make a cash payment to the
Company of the required amount or you can elect to satisfy your withholding
obligation by having the Company retain shares of Common Stock having a Fair
Market Value (as prescribed by the Plan) equal to the amount of your withholding
obligation from the shares otherwise deliverable to you upon the exercise of
your Option. You may not elect to have the Company withhold shares of Common
Stock having a Fair Market Value in excess of the minimum statutory withholding
tax liability.

 

8. Restrictions on Resale

 

There are no restrictions imposed by the Plan on the resale of shares of Common
Stock acquired under the Plan. However, under the provisions of the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”), resales of shares acquired under
the Plan by certain officers and directors of the Company who may be deemed to
be “affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act. At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates. There are no restrictions imposed by the
SEC on the resale of shares acquired under the Plan by persons who are not
affiliates of the Company. However, the timing of sales of shares may be
restricted by applicable law, and the Company may, from time to time, adopt
policies regarding timing of sales of shares by employees.

 

-4-



--------------------------------------------------------------------------------

If you have any questions regarding your Option or would like to obtain
additional information about the Plan or the Administrator, please contact the
Senior Vice President, Administration or the General Counsel of the Company,
Westlake Chemical Corporation, 2801 Post Oak Boulevard, Suite 600, Houston,
Texas 77056 (telephone (713) 960-9111). Your Award Letter and this Appendix A
contain the formal terms and conditions of your award and accordingly should be
retained in your files for future reference.

 

-5-